Exhibit 10.2

STOCK APPRECIATION RIGHTS AGREEMENT

UNDER THE ARBINET-THEXCHANGE, INC.

2004 STOCK INCENTIVE PLAN, AS AMENDED

 

Name of Participant:   

 

  

No. of Stock Appreciation Rights:   

 

  

Exercise Price per Share:   

 

      [FMV on Grant Date]   

Grant Date:   

 

  

Expiration Date:   

 

  

Pursuant to the Arbinet-thexchange, Inc. 2004 Stock Incentive Plan as amended
through the date hereof (the “Plan”), Arbinet-thexchange, Inc. (the “Company”)
hereby grants to the Participant named above an award (the “Award”) equal to the
number of Stock Appreciation Rights (“SARs”) specified above. This Award shall
give the Participant the right to exercise on or prior to the Expiration Date
specified above all or part of the number of SARs specified above at the
Exercise Price per Share specified above, and to receive a payment in accordance
with Section 2 of this Agreement, subject to the terms and conditions set forth
herein and in the Plan. Each of the SARs granted herein relates to one share of
the Common Stock, par value $0.001 per share (the “Stock”), of the Company.

1. Acceptance of Award. The Participant shall have no rights with respect to
this Award unless he shall have accepted this Award prior to the close of
business on the Expiration Date specified above by signing and delivering to the
Company a copy of this Agreement.

2. Vesting Schedule. No SARs may be exercised until they have vested. Except as
set forth below, these SARs shall be vested and exercisable on the dates
indicated so long as the Participant remains an employee or director of, or
consultant or advisor to, the Company or a subsidiary (an “Eligible
Participant”) on such dates:

 

Number of

SARs Exercisable

  

Vesting Date

                                 

  (    %)   

                     

                                 

  (    %)   

                     

                                 

  (    %)   

                     

                                 

  (    %)   

                     

                                 

  (    %)   

                     

                                 

  (    %)   

                     

Once vested, these SARs shall continue to be exercisable at any time or times
prior to the close of business on the Expiration Date, subject to the provisions
hereof and of the Plan. SARs may be subject to accelerated vesting in accordance
with Section 5 below.



--------------------------------------------------------------------------------

3. Exercise of Stock Appreciation Rights.

(a) The Participant may elect to exercise vested SARs in the following manner:
Prior to the close of business on the Expiration Date, the Participant may give
written notice to the Company of his election to exercise a specified number of
vested SARs. The Participant shall, subject to tax withholding in accordance
with Section 9 below, thereupon receive a payment equal to the product of
(i) the Fair Market Value of a share of Stock at the close of business on the
date of exercise less the Exercise Price per Share specified in this Agreement,
multiplied by (ii) the number of SARs exercised. Such payment shall be in the
form of shares of Stock.

(b) The minimum number of SARs which may be exercised at any one time shall be
100, unless the number of SARs being exercised is the total number of SARs
subject to exercise at the time.

(c) Notwithstanding any other provision hereof or of the Plan, no SAR shall be
exercisable after the Expiration Date hereof.

4. Termination of Relationship. If the Participant’s ceases to be an Eligible
Participant, any SARs not yet exercised may be exercised, to the extent vested
and exercisable on the date of such termination, for a period of time determined
according to the following schedule:

 

Reason for Termination of Relationship

 

Exercise Period

Death   12 months from date of death (exercised by Participant’s legal
representative or legatee) Disability   12 months from date of termination of
employment Termination other than Cause   three (3) months from date of
termination of employment Termination for Cause   SARs expire immediately

provided, however, that no SARs may be exercised after the Expiration Date
hereof. Any SARs that are not vested and exercisable on the date of the
termination of the Participant’s relationship with the Company shall immediately
and automatically be forfeited and become null and void. The Company’s
determination of the reason for termination of the Participant’s relationship
shall be conclusive and binding on the Participant and his representatives or
legatees. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for Cause was
warranted.

 

2



--------------------------------------------------------------------------------

5. Change in Control.

(a) Should a Change in Control (as defined below) occur while the Participant
remains in service as an Eligible Participant, then this Award, to the extent
outstanding at the time of that Change in Control but not otherwise fully vested
and exercisable, shall automatically vest on an accelerated basis so that this
Award shall, immediately prior to the effective date of such Change in Control,
vest and become exercisable as to fifty percent (50%) of the SARs for which this
Award would not otherwise at that time be vested and exercisable in accordance
with the normal vesting schedule set forth in Section 2 of this Agreement. This
Award shall vest and become exercisable for the remaining fifty percent (50%) of
the unvested SARs equally over the remaining vesting term as set forth in
Section 2 of this Agreement. However, this Award shall, immediately prior to the
effective date of a Change in Control, vest and become exercisable as to all the
SARs if and to the extent: (i) this Award is not to be assumed by the successor
corporation (or parent thereof) or is not otherwise to be continued in full
force and effect after the Change in Control or (ii) this Award is not to be
replaced with a program of the successor corporation which preserves the spread
existing at the time of the Change in Control on any unvested SARs (the excess
of the fair market value of those unvested SARs over the aggregate Exercise
Price payable for such SARs) and provides for subsequent payout of that spread
in accordance with the same vesting schedule for such SARs as set forth in
Section 2 of this Agreement. At the effective time of the Change in Control,
this Award shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in effect after the Change in Control. Notwithstanding anything to the contrary
herein, the Company shall have the right, but not the obligation, in connection
with a Change in Control, to make or provide for a cash payment to the
Participant, in exchange for the cancellation of this Award, in an amount equal
to the difference between (x) the value as determined by the Board of the
consideration payable or otherwise to be received by the Company’s stockholders,
per share of Stock, in connection with the Change in Control, multiplied by the
number of SARs and (y) the aggregate Exercise Prices of the SARs.

(b) To the extent this Award does not, at the time of the Change in Control,
vest and become exercisable as to all the SARs, then this Award shall be subject
to accelerated vesting in accordance with the following provision:

Should the Participant’s service as an Eligible Participant be terminated by the
Company other than for Cause on or within twelve (12) months after the effective
date of that Change in Control, then this Award shall immediately vest and
become exercisable as to all the SARs until the earlier of (i) the Expiration
Date or (ii) the sooner termination of this Award pursuant to Section 4 of this
Agreement.

If the Award is replaced with a program of the successor corporation as set
forth above, the accelerated vesting provided by this Section 5 shall apply
equally to the replacement cash incentive program.

 

3



--------------------------------------------------------------------------------

(c) If this Award is assumed in connection with a Change in Control or otherwise
continued in effect, then this Award shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Participant in consummation of such
Change in Control had the Award been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Company’s outstanding Stock receive cash
consideration for their Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
this Award, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.

(d) For purposes of this Agreement, a “Change in Control” of the Company shall
mean a change in ownership or control of the Company effected through any of the
following transactions:

(i) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than 50% of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction,
or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Exchange Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly the beneficial owner (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than 50% of the
total combined voting power of the Company’s securities (as measured in terms of
the power to vote with respect to the election of members of the board of
directors) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Company or the acquisition of outstanding securities held by
one or more of the Company’s existing stockholders.

6. Reorganization Event.

(a) Upon the occurrence of a Reorganization Event (as defined in the Plan) other
than a liquidation or dissolution of the Company, if the Award is assumed or
otherwise continued by the Company’s successor, the rights of the Company under
this Award shall inure to the benefit of the Company’s successor and shall apply
to the cash, securities or other property which the Stock was converted into or
exchanged for pursuant to such Reorganization Event in

 

4



--------------------------------------------------------------------------------

the same manner and to the same extent as they applied to the Stock subject to
the Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing this Award or any other
agreement between a Participant and the Company, the SARs subject to this Award
then outstanding shall automatically be deemed fully vested and exercisable.

(b) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, these
SARs shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

8. Transferability. This Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. These
SARs are exercisable, during the Participant’s lifetime, only by the
Participant, and thereafter, only by the Participant’s legal representative or
legatee.

9. Tax Withholding. The Participant shall, not later than the date as of which
the exercise of these SARs becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Participant may elect to have
such tax withholding obligation satisfied, in whole or in part, by authorizing
the Company to withhold from shares of Stock to be issued.

10. No Obligation to Continue Employment. Neither the Company nor any subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Participant in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any subsidiary to
terminate the employment of the Participant at any time.

11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

12. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

13. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of New Jersey without regard
to any applicable conflicts of laws.

14. Participant’s Acknowledgments. The Participant acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of the Participant’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; and (iv) is fully aware of the legal and
binding effect of this Agreement.

 

5



--------------------------------------------------------------------------------

ARBINET-THEXCHANGE, INC. By:  

 

Title:  

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Participant’s Signature       Participant’s name and address:      

 

     

 

     

 

 

6